Citation Nr: 0420659	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for macular changes of the right eye.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1980 to August 
1996.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The RO, in pertinent part, granted entitlement to service 
connection for macular changes of the right eye with 
assignment of a noncompensable evaluation, and for arthritis 
of the left hip with assignment of a 10 percent evaluation, 
both effective June 15, 2000, date of claim.

In July 2003 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for macular changes of 
the right eye effective June 15, 2000, and affirmed the 10 
percent evaluation for arthritis of the left hip.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Macular changes in the right eye are productive of some 
visual difficulties; however, VA examinations have shown that 
corrected visual acuity in the right eye remains 20/20, and 
visual acuity in the left eye remains 20/20.

2.  Arthritis of the left hip is productive of pain on motion 
with no additional functional loss due to pain or other 
pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for macular changes in the right eye have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.20, 4.75, 4.84(a), Diagnostic 
Codes 6008-6079 (2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.7, 4.40, 4.45, .4.59, 4.71(a), Diagnostic Code 5010 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Eye

A review of the service medical records discloses that on 
enlistment examination bilateral visual acuity was reported 
as 20/25 correctable to 20/20.  Optometric examination 
conducted in connection with retirement resulted in a 
referral of the veteran for a special ophthalmological 
examination.  A right eye examination disclosed central cyst 
versus pigment change.  The diagnostic impression was 
congenital cataract.  

In November 1996 the veteran complained of poor central 
vision in the right eye since the previous August.  The 
diagnostic impression was central serous retinopathy in the 
right eye.

A November 1996 VA eye clinic report shows the veteran 
complained of a blind spot in the central vision of his right 
eye.  The diagnostic impression was vitreomacular traction.

A May 2000 private eye examination report shows the veteran 
complained worsening vision over a one year period.

VA conducted a special ophthalmological examination of the 
veteran in August 2000.  He complained of decreased center of 
vision and difficulty driving.  It was recorded that he 
complained of difficulty focusing on objects unless he was 
close to them.  He reported having been diagnosed with 
macular degeneration in 1996.  He stated that his peripheral 
vision was better than his central vision, in that things are 
often wavy in the center of his visual field, mostly in the 
right eye.

On examination visual acuity without correction was 20/30 in 
the right eye, and 20/20 in the left eye at distance.  Visual 
acuity at near without correction was 20/40 in the right eye, 
and 20/20 in the left eye.  

The examiner recorded that the veteran was orthophoric in 
primary gaze, and had full range of motion in all cardinal 
positions with no evidence of strabismus.  Confrontation of 
visual fields was full to count fingers in all quadrants, 
with no evidence of any visual field defects.  Deep 
funduscopic examination of the right eye revealed some 
retinal pigment changes in the area of the macula and fovea.  
The pertinent clinical assessment was macular changes in the 
right eye consistent with either solar retinopathy or an 
early stage I macular hole.  The examiner commented that 
currently the veteran had correctable visual acuity of 20/20 
bilaterally and did not have a disabling visual problem at 
the current time.

A May 2001 private eye examination report shows that 
corrected visual acuity bilaterally was 20/20.

Associated with the claims file are contemporaneously dated 
VA eye clinic records referable to visits by the veteran with 
complaints of visual acuity.  The records show that corrected 
visual acuity bilaterally was 20/20.


Left Hip

A review of the service medical records discloses that the 
veteran was seen periodically for left hip pain and diagnosed 
with strain and neuralgia.  Onset of his symptoms was said to 
have occurred after he had stepped on something.

An August 2000 medical record shows the veteran was evaluated 
for complaints of left hip pain that radiated down his left 
leg.

VA conducted a general medical examination of the veteran in 
September 2000.  He related that he was pulling telephone 
lines on a dark ship in 1991-1992.  He slipped on the seat he 
was standing on, and thereafter began to experience left hip 
pain.  He went to the hospital and was placed on 800 
milligrams of Motrin.  Since then, he had had constant left 
hip pain, as well as stiffness and lack of endurance.  

The veteran denied weakness, instability, fatigue, lock-up, 
give-way, swelling or heat.  He was taking 325 milligrams of 
Tylenol twice daily.  Pain, on a scale from 1 to 10 was said 
to be 10 in intensity.  

Such pain was said to occur once a week and lasted for a 
matter of seconds.  They were alleviated by changing 
positions.  He was limited by flare-up in that he was unable 
to sleep.  He had not had any dislocations and had no history 
of arthritis.  The veteran stated that he was employed at 
Ford.  When climbing, he felt like he was going to fall.

On examination the veteran had normal posture and gait.  He 
had full range of motion of the hips, with stated pain on 
left adduction.  The pertinent examination diagnosis was left 
hip condition with x-ray finding of very mild degenerative 
change.  The examiner recorded that there was insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.

On file are statements dated in February 2002 from the 
veteran's parents and a co-worker attesting to his chronic 
left hip pain of long duration from service.

VA outpatient treatment reports dated intermittently in 2002 
show the veteran was evaluated for complaints of left hip 
pain, and that x-ray studies were interpreted as showing mild 
degenerative changes.

VA conducted a special orthopedic examination of the veteran 
in May 2003.  He reportedly had last worked on the assembly 
line at Ford in February 2003.  He stated that he was 
terminated for not showing up for work on an appropriate 
schedule.  He related that he is in pain most of the time.  
He rated his pain as 5 out of 10 with 10 being the most 
intense.  There were no flares of pain.  Etodolac helped to 
decrease the pain in his hip with no side effects.  

There was no stiffness, weakness, swelling, heat, redness, 
give away, locking, but there was fatigability.  He did not 
use corrective shoes, cane, crutches or a brace.  He did not 
have a history of surgery or injury, dislocation, or 
inflammatory arthritis.  

He reported that he stopped walking for exercise in January 
2002 because after one month of walking he had an increased 
level of pain which was persistent.  He was able to drive for 
two hours before having to stop, get out, and walk around.  

On examination the veteran was in no acute distress, but had 
stated complaint of left hip pain before the examination.  He 
had a normal gait and was able to walk on heels and toes 
normally.  Left hip flexion was to 120 degrees with grimace 
at end of motion.  Adduction was to 20 degrees and abduction 
was to 40 degrees with no pain on either motion.  External 
rotation was with grimace at 50 degrees and stated pain 
between 40 and 50 degrees.  

Internal rotation was to 30 degrees with grimace at end of 
motion.  There was no change in range of motion of the left 
hip with repetitive motion and no additional symptoms with 
repetitive motion.  There was some guarding of left hip 
external and internal rotation.  The left hip was non tender.  
He had normal strength of the hip except for flexion strength 
which was 4-5/5.  There was some stated pain with resisted 
flexion of the left hip.  The pertinent examination diagnosis 
was left hip minimal degenerative arthritis.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 60 percent evaluation may be assigned for favorable 
ankylosis of a hip at an angle between 20 degrees and 40 
degrees and slight adduction or abduction.  A 70 percent 
evaluation may be assigned for intermediate ankylosis of a 
hip.  A 90 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a hip.  38 C.F.R. § 4.71(a); 
Diagnostic Code 5250 (2003).

Limitation of extension of a thigh to 5 degrees may be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71(a); 
Diagnostic Code 5251 (2003).  Limitation of flexion of a 
thigh to 10 degrees may be assigned a 40 percent evaluation, 
20 degrees, 30 percent, 30 degrees, 20 percent, and 45 
degrees, 10 percent.  38 C.F.R. § 4.71(a); Diagnostic Code 
5252 (2003).

Impairment of a thigh with limitation of abduction and motion 
lost beyond 10 degrees may be assigned a 20 percent 
evaluation.  Limitation of adduction of a thigh with 
inability to cross legs may be assigned a 10 percent 
evaluation.  Limitation of rotation of a thigh with inability 
to toe-out more than 15 degrees may be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.71(a); Diagnostic Code 5253 
(2003).  A flail hip joint may be assigned an 80 percent 
evaluation.  38 C.F.R. § 4.71(a); Diagnostic Code 5254 
(2003).

Uveitis under Code 6000, keratitis under Code 6001, scleritis 
under Code 6002, iritis under Code 6003, cyclitis under Code 
6004, choroiditis under Code 6005, retinitis under Code 6006, 
recent intra-ocular hemorrhage under Code 6007, detachment of 
retina under Code 6008, and unhealed eye injury under Code 
6009, in chronic form, are to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum rating of 10 percent may be assigned 
during active pathology.  38 C.F.R. § 4.84(a) (2003).

A noncompensable evaluation may be assigned for vision in one 
eye of 20/40, and 20/40 in the other eye.  A 10 percent 
evaluation may be assigned for vision in one eye of 20/50, 
and 20/50 in the other.  38 C.F.R. § 4.84(a); Diagnostic Code 
6078 (2003).  A 10 percent evaluation may be assigned for 
vision in one eye of 20/50, and 20/40 in the other.  
38 C.F.R. § 4.84(a); Diagnostic Code 6079 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.



The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
June 2000 claim appeared substantially complete on its face.  
The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January 2002 rating decision, May 
2002 statement of the case, July 2003 supplemental statement 
of the case, and May 2001 and July 2003 letters from the RO 
explaining the provisions of the VCAA.  

The May 2001 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the service, VA private medical and treatment records which 
were also reviewed.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the May 2001 letter from the RO, the May 
2002 statement of the case, and July 2003 supplemental 
statement of the case, the veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the May 2001 letter from 
the RO.  

That letter did indicate that the veteran should respond 
within 60 days but the statement of the case was not issued 
until a year had passed and then the veteran received a de 
novo review through his election of the Decision Review 
Officer (DRO) option with issuance of a supplemental 
statement of the case in July 2003. 

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had a full 
year to respond to that VCAA notice, and that the appellant 
has given no indication of additional evidence that has not 
been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded several VA 
examinations.  Accordingly, additional examination of the 
veteran is not warranted.  The requirements of the VCAA have 
been substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made after May 
2001, when the veteran was notified of the VCAA.  
Accordingly, the RO's procedural development of the case are 
consistent with the directives of Pelegrini, supra.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The May 2001 notice in essence invited the veteran to 
submit any evidence he had regarding the matter at issue.  
Also, the Board notes that the RO again provided the veteran 
a VCAA duty to assist letter in July 2003 which reiterated 
every possible aspect of the new law's development 
requirements and need to adhere to its directives.


The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Initial Increased Evaluations

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


Left Hip

The Board notes that the veteran's left hip disability is 
rated as 10 percent disabling under diagnostic code 5010 on 
the basis of pain from arthritis in that joint.
As only one joint is involved based on radiographic 
confirmation of arthritic changes, the next higher or maximum 
evaluation of 20 percent may not be assigned.  The Board's 
application of the additional diagnostic codes referable to 
hip or thigh disabilities does not permit assignment of a 
higher evaluation.  The veteran does not have sufficient 
limitation of motion to warrant assignment of a higher 
evaluation based on limited extension or flexion.  Ankylosis 
is not present.  Furthermore, there is no functional loss due 
to pain which would warrant a higher evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for left hip 
arthritis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  As there is no basis for a grant of the benefit 
sought on appeal, the Board finds no basis for assignment of 
"staged" ratings.  See Fenderson, supra.

Right Eye

The veteran is rated as 10 percent disabled for the macular 
changes in his right eye which have caused him difficulty 
with visual acuity.  The 10 percent evaluation is predicated 
upon active pathology by analogy to various eye disorders 
listed in the rating schedule since macular changes are not 
specifically listed.  However, the macular changes themselves 
have not been productive of impairment of visual acuity or 
field loss, pain, rest requirements or episodic incapacity.  
Accordingly, an evaluation from 10 percent to 100 percent may 
not be assigned in addition to the 10 percent assigned on the 
basis of active pathology.  

A disability evaluation may be assigned for limited corrected 
visual acuity.  The right eye visual acuity continues to be 
correctable to 20/20, as in the case with the nonservice-
connected left eye.  Corrected right eye visual acuity does 
not satisfy the requirements for a compensable evaluation 
under diagnostic code 6079 of the Rating Schedule.  
Accordingly, no basis exists upon which to predicate 
assignment of an initial increased evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for macular 
changes in the right eye.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  As there is no basis for a grant of the 
benefit sought on appeal, the Board finds no basis for 
assignment of "staged" ratings.  See Fenderson, supra.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant increased evaluations 
of the disabilities at issue on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  As reported earlier, the veteran's termination of 
his employment in February 2003 had nothing to do with the 
disabilities at issue.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right eye and left hip 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for macular changes in the right eye is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the left hip is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



